     Case 2:15-cv-01121-JCM-NJK Document 117-1 Filed 10/09/18 Page 2 of 5



      WRIGHT, FINLAY & ZAK, LLP
 1
      Michael S. Kelley, Esq.
 2    Nevada Bar No. 10101
      7785 W. Sahara Ave., Suite 200
 3    Las Vegas, NV 89117
      (702) 475-7964 - Fax (702) 946-1345
 4
      mkelley@wrightlegal.net
 5    Attorneys for Plaintiff, U.S. Bank, N.A., as Trustee for SROF-2013-S3 REMIC Trust 1

 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8    U.S. BANK NATIONAL ASSOC., AS TRUSTEE Case No.: 2:15-CV-01121-JCM-NJK
      FOR SROF-2013-S3 REMIC TRUST 1, a national
 9    association,
                                Plaintiff,
10
             vs.                                 AMENDED JUDGMENT
11
      PREMIER ONE HOLDINGS, INC., a corp.
12    DESERT SHORES VILLAS CONDOMINIUM
13    UNIT-OWNERS’ ASSOC., INC., corp., DESERT
      SHORES COMMUNITY ASSOC., a corp.,
14    NEVADA ASSOC. SERVICES, INC., a corp.;
      RYAN HAYES, an individual; DOES 1 through
15    10, inclusive, and ROES 1 through 10, inclusive,
16
                                        Defendants.
17
             The Court, having previously granted the Plaintiff’s Motion for Summary Judgment
18
      [ECF No. 97] in its entirety [ECF No. 112], and having denied the Motion for Summary
19
      Judgment filed by Defendant Premier One Holdings, Inc. [ECF No. 99], and good cause
20
      appearing,
21
             ORDERED, Plaintiff U.S. Bank, N.A., as Trustee for SROF-2013-S3 REMIC TRUST 1
22
      is awarded judgment on its complaint for quiet title in accordance with the Order granting
23
      Summary Judgment [ECF No. 112].
24
             ORDERED, Plaintiff is awarded decree of quiet title as to the real property commonly
25
      known as 3151 Soaring Gulls Drive, #1167, Las Vegas, Nevada 89128; APN: 138-16-120-007,
26
      as more particularly set forth on Exhibit A hereto (“Property”). The deed of trust recorded in
27
      Book 20080521 as Instrument No. 0003133 is hereby declared to encumber the title to the
28



                                               Page 1 of 2
     Case 2:15-cv-01121-JCM-NJK Document 117-1 Filed 10/09/18 Page 3 of 5




 1    Property notwithstanding the foreclosure sale conducted by Nevada Association Services on
 2    June 3, 2014 and the foreclosure deed recorded June 26, 2014 [ECF No. 1 at 41].
 3           ORDERED, Defendant Premier One Holdings, Inc. holds title to the Property from and
 4    after June 25, 2014 subject to the deed of trust assigned to the Plaintiff.
 5           There being no further matters for resolution in this case, the foregoing shall constitute
 6    the final Judgment of the Court.
 7                 February
             DATED this       26,
                        ___ day of2019.
                                  October, 2018
 8
 9
                                                     _______________________________________
10
                                                     UNITED STATES DISTRICT COURT JUDGE
11
12    Submitted by:
13
      WRIGHT, FINLAY & ZAK, LLP
14
15    /s/ Michael S. Kelley, Esq.
      Michael S. Kelley, Esq.
16    Nevada Bar No. 10101
17    7785 W. Sahara Ave., Suite 200
      Las Vegas, Nevada 89117
18    Attorneys for Plaintiff, U.S. BANK NATIONAL ASSOC.,
      AS TRUSTEE FOR SROF-2013-S3 REMIC TRUST 1
19
20
21
22
23
24
25
26
27
28



                                                   Page 2 of 2
Case 2:15-cv-01121-JCM-NJK Document 117-1 Filed 10/09/18 Page 4 of 5




                               EXHIBIT"A"


    PARCEL ONE (I) - UNIT:

    LIVING UNIT 1167 IN BUILDING I, AS SHOWN ON THE FINAL MAP OF
    BROADSTONE AT DESERT SHORES, A CONDOMINIUM SUBDIVISION ON
    FILE IN BOOK 127 OF PLATS, PAGE 42, IN THE OFFICE OF THE COUNTY
    RECORDER OF CLARK COUNTY, NEVADA (HEREINAFTER THE "PLAT").

    PARCEL TWO (2) - COMMON ELEMENTS:

    AN UNDIVIDED 11424TH INTEREST AS TENANT IN COMMON IN THE
    COMMON ELEMENTS AS SHOWN ON THE PLAT, IN ACCORDANCE WITH
    AND SUBJECT TO THE TERMS OF THE DECLARATION OF COVENANTS,
    CONDITIONS AND RESTRICTIONS FOR DESERT SHORES VILLAS
    CONDOMINIUMS RECORDED OCTOBER 20,2005, IN BOOK 20051020 AS
    DOCUMENT NO. 04624 IN THE OFFICE OF THE COUNTY RECORDER OF
    CLARK COUNTY, NEVADA (HEREINAFTER THE "DECLARATION").

    EXCEPTING THEREFROM ALL UNITS AS SHOWN ON THE PLAT.

    RESERVING THEREFROM, THE RIGHT TO USE ANY OF THE AREAS
    DESIGNATED AS LIMITED COMMON ELEMENTS IN THE PLAT AND/OR THE
    DECLARATION.

    FURTHER RESERVING THEREFROM FOR THE BENEFIT OF OWNERS OF ALL
    UNITS SHOWN ON THE PLAT (EXCEPT THE UNIT REFERRED TO IN PARCEL
    ONE (I) ABOVE), NON-EXCLUSIVE EASEMENTS FOR ACCESS, INGRESS,
    EGRESS, USE AND ENJOYMENT OF, IN AND TO THE COMMON ELEMENTS,
    AS DEFINED IN AND SUBJECT TO THE DECLARATION.

    PARCEL THREE (3) - LIMITED COMMON ELEMENTS:

    THE EXCLUSIVE RIGHT TO USE, POSSESS AND OCCUPY THE AREAS
    DESIGNATED AS LIMITED COMMON ELEMENTS DEFINED AND DESCRIBED
    AS LIMITED COMMON ELEMENTS, ALLOCATED TO PARCELS ONE (I) AND
    TWO (2) IN THE DECLARATION.
Case 2:15-cv-01121-JCM-NJK Document 117-1 Filed 10/09/18 Page 5 of 5




    PARCEL FOUR (4) - APPURTENANT EASEMENTS:

    NON-EXCLUSIVE EASEMENTS FOR ACCESS, INGRESS, EGRESS, USE,
    ENJOYMENT AND OTHER PURPOSES ON, OVER AND ACROSS THE
    COMMON ELEMENTS AS DEFINED IN AND SUBJECT TO THE
    DECLARATION, WHICH EASEMENT IS APPURTENANT TO PARCELS ONE (1),
    TWO (2) AND THREE (3) DESCRIBED ABOVE.
